Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ricky Leander Gamble appeals the district court’s order granting Defendants’ summary judgment motion on his claims alleging Defendants violated his First Amendment rights, as well as his rights under the Religious Land Use and Institutionalized Persons Act, 42 U.S.C. §§ 2000cc to 2000cc-5 (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s judgment. Gamble v. Kenworthy, No. 5:12-ct-03053-F, 2015 WL 631329 (E.D.N.C. Feb. 12, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.